02-10-155 & 156-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NOS. 02-10-00155-CR
          02-10-00156-CR
 
 



MATTHEW DUFRESNE WILLIAMS


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant Matthew Dufresne
Williams appeals the trial court’s judgments revoking his deferred adjudication
community supervision and sentencing him to nine years’ confinement for possessing
four or more but less than two hundred grams of cocaine with intent to deliver,
in appellate cause number 02-10-00155-CR, and sentencing him to two years’
confinement in state jail for evading arrest or detention using a vehicle in
appellate cause number 02-10-00156-CR, to be served concurrently.
          Williams’s court-appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of that motion.  Counsel’s brief and motion meet the requirements of Anders
v. California by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds for relief.  386 U.S. 738, 87
S. Ct. 1396 (1967).  We gave Williams an opportunity to file a pro se brief, but
he has not done so.
          Once an appellant’s
court-appointed attorney files a motion to withdraw on the ground that the
appeal is frivolous and fulfills the requirements of Anders, this court
is obligated to undertake an independent examination of the record.  See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.
State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).  Only
then may we grant counsel’s motion to withdraw.  See Penson v. Ohio, 488
U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
          We have carefully reviewed
the record and counsel’s brief.  We agree with counsel that this appeal is
wholly frivolous and without merit; we find nothing in the record that might
arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684,
685 n.6 (Tex. Crim. App. 2006).  Accordingly, we grant counsel’s motion to
withdraw and affirm the trial court’s judgment.
 
                                                          PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  January 5, 2012




[1]See
Tex. R. App. P. 47.4.